Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 01/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the US Patent or US PG Pub numbers are ineligible. One is unable to discern the differences between “6” and “8”.  It has been placed in the application file, but the information referred to therein that has been stricken through has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Election/Restrictions
Applicant’s election of Species A-1 and Species B-II drawn to claims 1-16 and 19 in the reply filed on 10/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 8-10 and 14 are currently cancelled, therefore the elected claims include 1-7, 11-13, 15, 16, and 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-13, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein output extraction terminal part” in lines 12-13. It is unclear if this is referring to the previously recited “an output extraction terminal part” in line 3 or another part. Further clarification and appropriate correction is required.
Claim 1 recites “wherein output extraction terminal part has an exposed area of the first transparent electrode”. It is unclear what this phrase is intended to mean or what portion is exposed on what part or what electrode? Further clarification and appropriate correction is required.
Claim 2 recites “is further formed with a plurality of micro pores”, it is unclear which feature or electrode or layer is further formed with micro pores.
	Claim 5 recites “wherein the plurality of micro pores” and is dependent on claim 1. It is unclear what micro pores are being referred to. Further clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 6, 7, 12, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2015/0279573 A1) in view of Sasaki (US 2013/0037089 A1).
Regarding claims 1, 6, 12, and 19, Horiuchi discloses a photoelectric conversion element, comprising: 
a first substrate (1 [0031]); 
a first transparent electrode formed of ITO (2 [0032]) disposed on the first substrate (1); 
a hole-blocking layer if formed of titanium oxide (3 [0036][0037][0112]) disposed on the first transparent electrode (2); 
an electron-transporting layer (4 [0038]) disposed on the hole-blocking layer (3)
a hole-transporting layer (6 [0065]) that is connected to the electron transporting layer and includes comprising a hole-transporting material (6); 
and a second electrode disposed on the hole-transporting layer (7[0110]) 
However, Horiuchi does not disclose an output extraction terminal part; 

Sasaki discloses an output extraction terminal part formed in vias (28 and 26) in a photoelectric conversion device (18) wherein both the electrodes (14 and 16a) and substrates (22 and 24) extend past the photoelectric conversion layer (see Fig. 4) and vias are formed in top substrate to allow for the extraction terminals access to the electrodes ([0032]-[0042]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photoelectric conversion device by modifying the structure of Horiuchi by including electrode and substrate portions as disclosed by Sasaki and further by including vias and extraction terminal portions which are attached to exposed electrode areas caused by the vias as disclosed by Sasaki because it will allow for extraction of electrical energy.
Regarding claim 7, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses that the average thickness of the first transparent electrode is between 5 nm to 100 microns, but does not explicitly discloses 10 nm or greater or 1000 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 13, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses the same material as instantly claimed for the hole-blocking layer. 
With regards to the property of “wherein transmittance of a region of the hole-blocking layer where the micro pores are not formed and the first transparent electrode to light having a wavelength of 500 nm is 70.0% or greater” will be present because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 15 and 16, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses that the average thickness of the hole-blocking layer is between 10 nm to 1 microns, but does not explicitly discloses 10 nm or greater or 30 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 1-7, 11-13, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2015/0279573 A1) in view of Chen (US 2011/0036393 A1) in view of Aoki (US 2017/0162810 A1).
Regarding claims 1, 2, 5, 6, 12, and 19, Horiuchi discloses a photoelectric conversion element, comprising: 
a first substrate (1 [0031]); 
a first transparent electrode formed of ITO (2 [0032]) disposed on the first substrate (1); 
a hole-blocking layer if formed of titanium oxide (3 [0036][0037][0112]) disposed on the first transparent electrode (2); 
an electron-transporting layer (4 [0038]) disposed on the hole-blocking layer (3)
a hole-transporting layer (6 [0065]) that is connected to the electron transporting layer and includes comprising a hole-transporting material (6); 
and a second electrode disposed on the hole-transporting layer (7[0110]) 
However, Horiuchi does not disclose an output extraction terminal part; 
wherein the output extraction terminal part has an exposed area of the first transparent electrode configured to extract electricity out from the photoelectric conversion element.
Chen discloses an output extraction terminal part formed in vias (see Figs. 1B, 151 and 161 [0020]) in a photoelectric conversion device (10), and the vias also aid in serially interconnection between adjacent solar cells ([0020][0021]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the photoelectric conversion device of Horiuchi by increasing the number of cells 
However, modified Horiuchi does not disclose that the vias comprise a plurality of micro pores.
Aoki discloses vias formed to allow for interconnection of electrical element can comprise a plurality of micro pores (dot shaped contact holes which are micro sized which go from first contact electrode to second contact electrode, 50, see Fig. 13 and Fig. 18A, micron sized and go through all the layers of cell except the top electrode [0091]) and that having the plurality of micro pores which allow for interconnection will improve the outer appearance ([0080][0087]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stripe shape of the vias which allow for one electrical element to interconnect with another electrical element in modified Hubrich to have be a plurality of microspore (dot shaped holes) as disclosed by Aoki because it will allow one to control the outer appearance.
Regarding claims 3 and 4, modified Horiuchi discloses all of the claim limitations as set forth above.
However, Horiuchi does not disclose the following: 
a total resistance value of the output extraction terminal part and the series cell- connection feature is smaller than series resistance Rs of the photoelectric conversion element
wherein a ratio between a total area of micro pores in the output extraction terminal part and the series cell-connection feature part and an area of the output extraction terminal part and the series cell-connection feature part is 16.4% or greater but less than 82.4%.
The size and number of the plurality of the micro pores and the size of the output extraction terminal and the size of the series cell-connection feature will effect, the outward appearance, the electrical resistance of the contact elements and also quality of the electrical contact.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the size and density of micro pores, the size of the output extraction terminal and the size of the series cell-connection feature so that the above ratio and total resistance value is achieved by modified Horiuchi because doing so will allow for optimization of electrical characteristics, aesthetics, and efficiency of the photoelectric conversion module.
Regarding claim 7, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses that the average thickness of the first transparent electrode is between 5 nm to 100 microns, but does not explicitly discloses 10 nm or greater or 1000 nm or less.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 11, modified Horiuchi discloses all of the claim limitations as set forth above
In addition, that the photoelectric conversion element includes conductive material film (see Chen, material which fills 152).
Regarding claim 13, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses the same material as instantly claimed for the hole-blocking layer. 
With regards to the property of “wherein transmittance of a region of the hole-blocking layer where the micro pores are not formed and the first transparent electrode to light having a wavelength of 500 nm is 70.0% or greater” will be present because when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 15 and 16, modified Horiuchi discloses all of the claim limitations as set forth above.
In addition, Horiuchi discloses that the average thickness of the hole-blocking layer is between 10 nm to 1 microns, but does not explicitly discloses 10 nm or greater or 30 nm or less.
In re Malagari, 182 USPQ 549.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-13, 15, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,930,443 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same structure for the photoelectric conversion element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726